Citation Nr: 1706275	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  05-33 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial rating for a left shoulder disability.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel
INTRODUCTION

The Veteran performed a period of honorable service from March 1962 to July 1966, and a period of dishonorable service for VA purposes from July 1966 to March 1970.

This case comes to the Board of Veteran's Appeals (Board) from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In March 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In April 2016, the case was remanded for additional development.  In a January 2017 statement the Veteran stated that he has been unable to work due to his service connected disabilities.  

When entitlement to TDIU is raised during a claim for increased rating, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore the issue of entitlement to TDIU is part of this appeal.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that the record supports the assignment of a higher rating for a left shoulder disability as the disability is productive of significant pain which impacts his daily and vocational activities.

A November 1968 service medical record shows the Veteran underwent a Magnuson-Stack procedure to fix a dislocated left shoulder and did well post-operatively.  The Veteran testified on appeal that they "put pins in it back then for my ligaments" when referring to the left shoulder surgery in service.  The Veteran stated that he avoided jobs and tasks that required him to lift the arm over his head due to the constant daily pain caused by the shoulder.

The report of a May 2016 VA shoulder examination erroneously noted that the Veteran had a complete left shoulder replacement, but then stated that the Veteran had an arthroscopic or other shoulder surgery.  When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that due to the conflicting statements, a new examination is necessary to provide clarity to the Board regarding the left shoulder procedure prior to reaching a decision.  

Clinical documentation dated after May 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for a left shoulder disability since May 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation for incorporation into the record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from May 2016 to present.  

3.  Schedule the Veteran for a VA examination which addresses the current nature and severity of a left shoulder disability.  The examiner must review the claims file and should note that review in the report.  The examiner should clarify whether or not the Veteran has had a total shoulder joint replacement procedure.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should provide a range of active and passive left shoulder motion and should also give ranges of motion of the right shoulder.  The examiner should state whether there is any additional loss of function due to painful motion, excess motion, fatigability, incoordination, weakened motion, or on flare up.  The examiner should opine as to the impact of the left shoulder disability on the Veteran's vocational pursuits and activities of daily living.  A rationale for all opinions should be provided.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

